 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 7
     BRANDON I.,
 8
                                Plaintiff,            Case No. C20-5625 RAJ
 9
                  v.                                  ORDER REVERSING DENIAL
10                                                    OF BENEFITS AND
                                                      REMANDING FOR FURTHER
11 COMMISSIONER OF SOCIAL
     SECURITY,                                        ADMINISTRATIVE
12                                                    PROCEEDINGS
                                Defendant.
13
           Plaintiff appeals denial of his applications for Supplemental Security Income and
14
     Disability Insurance Benefits. Plaintiff contends the ALJ erred by rejecting his testimony
15
     and two medical opinions. Dkt. 23. As discussed below, the Court REVERSES the
16
     Commissioner’s final decision and REMANDS the matter for further administrative
17

18 proceedings under sentence four of 42 U.S.C. § 405(g).

19                                       BACKGROUND

20         Plaintiff is 36 years old, has a high school education, and has worked as a cashier,

21 bus driver, optical effects layout person, fundraiser, and customer complaint clerk. Dkt.

22 21, Admin. Transcript (Tr.) 33-34. Plaintiff applied for benefits in 2016, alleging

23
     ORDER REVERSING DENIAL OF
     BENEFITS AND REMANDING FOR
     FURTHER ADMINISTRATIVE
     PROCEEDINGS - 1
 1 disability as of September 1, 2016. Tr. 15. After conducting a hearing in October 2018,

 2 the ALJ issued a decision finding Plaintiff not disabled. Tr. 41-108, 15-35. In pertinent

 3 part, the ALJ found Plaintiff’s severe impairments of Cushing’s disease, fibromyalgia,

 4
     obesity, post-traumatic stress disorder, and major depressive disorder limited him to
 5
     simple, sedentary work, frequently handling and fingering. Tr. 18, 20.
 6
                                                DISCUSSION
 7
             This Court may set aside the Commissioner’s denial of Social Security benefits
 8
     only if the ALJ’s decision is based on legal error or not supported by substantial evidence
 9
     in the record as a whole. Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017).
10

11 A.        Plaintiff’s Testimony

12
             The ALJ could only discount Plaintiff’s testimony as to symptom severity by

13 providing “specific, clear, and convincing” reasons supported by substantial evidence.

14 Trevizo, 871 F.3d at 678. The ALJ discounted Plaintiff’s testimony of pain and muscle

15 fatigue causing extreme exertional, handling, and concentration limitations based on

16 improvement with treatment, inconsistent statements, and conflict with his activities. Tr.

17 31. 1

18
             “[E]vidence of medical treatment successfully relieving symptoms can undermine
19
     a claim of disability.” Wellington v. Berryhill, 878 F.3d 867, 876 (9th Cir. 2017).
20
     However, the ALJ identified no evidence Plaintiff’s symptoms were successfully
21

22   The ALJ also noted Plaintiff’s doctor “[e]ncouraged him to get at least 20 minutes of walking in a day,”
     1

   but this did not contradict Plaintiff’s testimony. Tr. 479. The Commissioner does not defend this as a
23 reason to discount Plaintiff’s testimony, apparently conceding it was erroneous.
   ORDER REVERSING DENIAL OF
   BENEFITS AND REMANDING FOR
   FURTHER ADMINISTRATIVE
   PROCEEDINGS - 2
 1 relieved, or improved to such an extent that his testimony was contradicted.

 2 Improvement was not a clear and convincing reason to discount Plaintiff’s testimony.

 3          The ALJ found Plaintiff made inconsistent statements regarding cannabis use, but
 4
     failed to explain how this undermined his testimony. Tr. 31. Inconsistent statements
 5
     unrelated to a claimant’s impairments are not a clear and convincing reason to discount
 6
     testimony. Cf. SSR 16-3p (“[S]ubjective symptom evaluation is not an examination of an
 7
     individual’s character.”). The Commissioner argues cannabis use is relevant because
 8
     Plaintiff reports disability “due in part to … lethargy and forgetfulness.” Dkt. 26 at 3.
 9
     This is not an accurate representation of Plaintiff’s testimony that pain impairs his
10

11 concentration. Tr. 86. Inconsistent statements about cannabis use were not a clear and

12 convincing reason to discount Plaintiff’s testimony.

13          Conflict with his activities, however, was a sufficient reason to discount Plaintiff’s

14 testimony. In a June 2018 Function Report, Plaintiff averred he could only walk “5-10

15 feet” before needing to rest for 15 to 20 minutes. Tr. 379. Yet in a May 2017 treatment

16 note, Plaintiff reported he “[w]alks 1/4 – 1 mile/day.” Tr. 754. Plaintiff argues he

17
     walked with breaks. Dkt. 23 at 3. However, if he walked only 10 feet at a time with 15-
18
     minute rests between, it would take over 24 hours to walk one quarter of a mile. The ALJ
19
     reasonably discounted Plaintiff’s testimony as inconsistent with his activities. See Orn v.
20
     Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (ALJ may discount a claimant’s testimony
21
     based on daily activities that contradict her testimony).
22
            In addition, Plaintiff’s testimony is undermined by his activity of standing for the
23
     ORDER REVERSING DENIAL OF
     BENEFITS AND REMANDING FOR
     FURTHER ADMINISTRATIVE
     PROCEEDINGS - 3
 1 length of a concert. Tr. 31. As the ALJ noted, Plaintiff only reported lower extremity

 2 “fatigue” but “not painful s[ymptoms]” after “standing for too long at a concert.” Tr.

 3 708. Plaintiff’s ability to stand through a concert undermines his claims of such extreme

 4
     pain and fatigue that he can only stand for ten minutes at a time and must recline at least
 5
     half the day. Tr. 87, 88. Plaintiff argues the record does not reveal how long he stood at
 6
     the concert. Dkt. 27 at 2. However, the ALJ reasonably inferred Plaintiff stood for a
 7
     substantial amount of time while attending the concert, and nothing in the record suggests
 8
     otherwise. See Batson v. Comm’r, Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004)
 9
     (“[T]he Commissioner’s findings are upheld if supported by inferences reasonably drawn
10

11 from the record.”). Plaintiff argues he only stood at a concert once, but his ability to do

12 so contradicts his testimony he could only stand for 10 minutes.

13          The Court concludes the ALJ did not err by discounting Plaintiff’s testimony

14 based on conflict with his activities. Inclusion of erroneous reasons was harmless. See

15 Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1163 (9th Cir. 2008).

16 B.       Medical Opinions
17          The ALJ could only reject treating doctors’ contradicted opinions for “specific and
18
     legitimate” reasons supported by substantial evidence. Revels v. Berryhill, 874 F.3d 648,
19
     654 (9th Cir. 2017).
20
            1.     Lauren W. Fisher, M.D.
21
            In August 2018, Dr. Fisher opined, due to Cushing’s disease and fibromyalgia,
22
     Plaintiff could stand/walk less than two hours and sit two to four hours, and would need
23
     ORDER REVERSING DENIAL OF
     BENEFITS AND REMANDING FOR
     FURTHER ADMINISTRATIVE
     PROCEEDINGS - 4
 1 to recline four to six hours. Tr. 938. She opined pain would interfere with concentration

 2 more than half the time and Plaintiff “cannot tolerate continuous desk work due to pain

 3 [and] fatigue.” Tr. 937-38.

 4
            The ALJ gave Dr. Fisher’s opinions “[l]ittle weight” because she treated Plaintiff
 5
     for a “limited time,” his pain was “conservatively managed,” and she relied on Plaintiff’s
 6
     unreliable self-reports. Tr. 32.
 7
            Dr. Fisher’s August 2018 opinion indicates she had been treating Plaintiff since
 8
     January 2016. Tr. 937. The ALJ offered no explanation for characterizing two and a half
 9
     years as “limited,” and his reasoning stands in direct contradiction to his giving greater
10

11 weight to State agency doctors who never treated or examined Plaintiff. Tr. 32; see Tr.

12 31. Limited time as a treating physician was not a specific and legitimate reason,

13 supported by substantial evidence, to discount Dr. Fisher’s opinions.

14          The ALJ failed to explain how “episodic trigger point injections, physical therapy,

15 and medication” were conservative treatment or what additional treatment would be

16 expected for Plaintiff’s impairments. Tr. 32; see Garrison v. Colvin, 759 F.3d 995, 1015

17
     n.20 (9th Cir. 2014) (“[W]e doubt that epidural steroid shots to the neck and lower back
18
     qualify as ‘conservative’ medical treatment.”). Conservative treatment was not a specific
19
     and legitimate reason, supported by substantial evidence, to discount Dr. Fisher’s
20
     opinions.
21
            Finally, the ALJ identified no evidence supporting his finding that Dr. Fisher
22
     relied primarily on Plaintiff’s self-reports. An ALJ cannot discount a medical opinion
23
     ORDER REVERSING DENIAL OF
     BENEFITS AND REMANDING FOR
     FURTHER ADMINISTRATIVE
     PROCEEDINGS - 5
 1 based on overreliance on a claimant’s reports, where the doctor supported her opinion

 2 with her own observations. See Ryan v. Comm’r of Soc. Sec. Admin., 528 F.3d 1194,

 3 1199–1200 (9th Cir. 2008) (citing Edlund v. Massanari, 253 F.3d 1152, 1159 (9th Cir.

 4
     2001)) (“[A]n ALJ does not provide clear and convincing reasons for rejecting an
 5
     examining physician’s opinion by questioning the credibility of the patient’s complaints
 6
     where the doctor does not discredit those complaints and supports his ultimate opinion
 7
     with his own observations.”). Dr. Fisher’s treatment notes document numerous abnormal
 8
     objective findings such as muscle spasms, trigger points, reduced range of motion,
 9
     tenderness, tight IT bands, and abnormal gait. Tr. 466-67, 472-73, 477-78. The ALJ did
10

11 not explain why these were insufficient to support opined limitations in sitting,

12 standing/walking, and concentration due to pain.

13         The Commissioner offers the additional reasons that Cushing’s disease had been

14 surgically relieved, and Dr. Fisher noted Plaintiff should “rewire” his thought process to

15 push through discomfort. Dkt. 26 at 5. However, these are post hoc arguments on which

16 the Court cannot rely. Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1225 (9th

17
     Cir. 1995). Moreover, although surgery removed the pituitary tumor, it resulted in
18
     “[m]ultiple endocrine disorders.” Tr. 592. And in the same sentence Dr. Fisher noted it
19
     would help to rewire Plaintiff’s thought process, she also noted the “need to … improve
20
     his pain medication regimen,” indicating Plaintiff’s limitations were not only mental. Tr.
21
     468. The Commissioner’s post hoc arguments fail.
22
           The Court concludes the ALJ erred by rejecting Dr. Fisher’s opinions without a
23
     ORDER REVERSING DENIAL OF
     BENEFITS AND REMANDING FOR
     FURTHER ADMINISTRATIVE
     PROCEEDINGS - 6
 1 specific and legitimate reason.

 2          2.     Endocrinologist Anam Akmal, M.D.
 3          In September 2018, Dr. Akmal, who treated Plaintiff’s diabetes, adrenal
 4 insufficiency, and hormone issues, opined Plaintiff experienced periods of extreme

 5
     fatigue and needed to nap two to four hours per day. Tr. 939-40. The ALJ gave “[l]ittle
 6
     weight” to Dr. Akmal’s opinions because they were inconsistent with her treatment notes
 7
     and relied on Plaintiff’s self-reports. Tr. 33.
 8
            The ALJ found Dr. Akmal’s clinical observations indicated Plaintiff showed “no
 9
     objective signs of fatigue but instead was consistently alert and oriented … with a bright
10
     affect.” Tr. 33. However, Plaintiff being awake and aware of his surroundings does not
11

12
     contradict fatigue. The ALJ also found Plaintiff reported “improved energy level with

13 treatment compliance.” Tr. 33 (citing Tr. 791, 794). The cited treatment notes show

14 Plaintiff’s “energy levels [were] on the lower side” when he ran out of growth hormone,

15 while “on the growth hormone he feels much better in terms of energy.” Tr. 794.

16 However, “‘doing well for the purposes of a treatment program has no necessary relation

17 to a claimant’s ability to work or to her work-related functional capacity.’” Garrison,

18
     759 F.3d at 1017 (quoting Hutsell v. Massanari, 259 F.3d 707, 712 (8th Cir. 2001)).
19
     Nothing in the treatment notes indicates Plaintiff’s energy improved so greatly as to
20
     contradict Dr. Akmal’s opinions. In fact, even with better energy levels, Plaintiff still
21
     reported “a lot of fatigue.” Tr. 789. Conflict with her treatment notes was not a specific
22
     and legitimate reason to discount Dr. Akmal’s opinions.
23
     ORDER REVERSING DENIAL OF
     BENEFITS AND REMANDING FOR
     FURTHER ADMINISTRATIVE
     PROCEEDINGS - 7
 1          The ALJ identified no evidence Dr. Akmal relied primarily on Plaintiff’s self-

 2 reports in formulating her opinions. Dr. Akmal’s treatment notes include extensive

 3 laboratory testing, with some abnormally high and low results. See Tr. 786-87, 790, 795-

 4
     96. The ALJ failed to explain why these would be insufficient to support her opinions.
 5
     Overreliance on Plaintiff’s self-reports was not a specific and legitimate reason to
 6
     discount Dr. Akmal’s opinions.
 7
            The Court concludes the ALJ erred by discounting Dr. Akmal’s opinions without a
 8
     specific and legitimate reason.
 9
                                          CONCLUSION
10

11          For the foregoing reasons, the Commissioner’s final decision is REVERSED and

12 this case is REMANDED for further administrative proceedings under sentence four of

13 42 U.S.C. § 405(g). On remand, the ALJ should reevaluate Dr. Fisher’s and Dr. Akmal’s

14 opinions, reassess the RFC as appropriate, and proceed to step five as necessary.

15          DATED this 3rd day of May, 2021.
16

17                                                    A
18                                                    The Honorable Richard A. Jones
                                                      United States District Judge
19

20

21

22

23
     ORDER REVERSING DENIAL OF
     BENEFITS AND REMANDING FOR
     FURTHER ADMINISTRATIVE
     PROCEEDINGS - 8
